Case 0:20-cv-60416-AMC Document 116-4 Entered on FLSD Docket 09/03/2021 Page 1 of 14




                      EXHIBIT 142
Case 0:20-cv-60416-AMC Document 116-4 Entered on FLSD Docket 09/03/2021 Page 2 of 14



                                                                        Page 1

    1                       UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
    2
    3                    CASE NO. 20-60416-CIV- CANNON/HUNT
    4
    5      TOCMAIL INC., a Florida
           corporation,
    6
                           Plaintiff,
    7
           -vs-
    8
           MICROSOFT CORPORATION, a
    9      Washington corporation,
   10                    Defendant.
           __________________________________/
   11
   12
   13                         VIDEOTAPED DEPOSITION OF
                                      AMAR PATEL
   14
   15
   16                         Wednesday, March 10, 2021
                                12:02 p.m. - 8:58 p.m.
   17
   18
                                   By videoconference
   19
   20
   21
   22
   23
   24                      Stenographically Reported By:
                              Dianelis Hernandez, FPR
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-4 Entered on FLSD Docket 09/03/2021 Page 3 of 14



                                                                        Page 2

    1      APPEARANCES:
    2
    3      On behalf of the Plaintiff:
               JOHNSON & MARTIN, P.A.
    4          500 W. Cypress Creek Road
               Suite 430
    5          Fort Lauderdale, Florida 33309
               954-790-6699
    6          BY: Joshua D. Martin, Esquire via videoconference
               josh.martin@johnsonmartinlaw.com
    7
    8
           On behalf of the Defendant:
    9          GREENBERG TRAURIG, LLC
               1000 Louisiana Street
   10          Suite 1700
               Houston, Texas 77002
   11          713-374-3541
               BY: Mary-Olga Lovett, Esquire via videoconference
   12          lovettm@gtlaw.com
   13
   14
           VIDEOGRAPHER:      Edan Cope
   15
           ALSO PRESENT:      Michael Wood
   16                         Aaron Wolke
                              Rachel Hymel
   17                         Evie Cobos
   18
   19
   20
   21
   22
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-4 Entered on FLSD Docket 09/03/2021 Page 4 of 14



                                                                        Page 3

    1                           INDEX OF PROCEEDINGS
    2       WITNESS                                                    PAGE
            AMAR PATEL
    3       DIRECT EXAMINATION BY MR. MARTIN                               5
    4       CERTIFICATE OF OATH                                          238
            CERTIFICATE OF REPORTER                                      239
    5       READ & SIGN LETTER TO WITNESS                                240
            ERRATA SHEET                                                 241
    6
    7
                                  PLAINTIFF EXHIBITS
    8       EXHIBIT                      DESCRIPTION                   PAGE
            Exhibit    1    Expert disclosures                            14
    9       Exhibit    2    PowerPoint presentation                       24
            Exhibit    3    E-mail chain                                  32
   10       Exhibit    4    E-mail chain                                  42
            Exhibit    5    Expert report                                 46
   11       Exhibit    6    Sonar phish anti-evasion update               49
            Exhibit    7    E-mail chain                                  63
   12       Exhibit    8    10/11/2016 E-mail                             66
            Exhibit    9    PowerPoint presentation                       67
   13       Exhibit    10   3/10/2017 E-mail                              81
            Exhibit    11   PowerPoint presentation                       81
   14       Exhibit    12   E-mail chain                                  85
            Exhibit    13   E-mail chain                                  91
   15       Exhibit    14   Bosh discussion prep                          99
            Exhibit    15   PowerPoint presentation                      111
   16       Exhibit    16   E-mail chain                                 117
            Exhibit    17   E-mail chain                                 133
   17       Exhibit    18   E-mail chain                                 146
            Exhibit    19   Hypothetical example                         157
   18       Exhibit    20   Targeted PDF                                 167
            Exhibit    21   8/21/2018 E-mail                             179
   19       Exhibit    22   4/27/2020 E-mail                             181
            Exhibit    23   PowerPoint presentation                      182
   20       Exhibit    24   3/13/2019 E-mail                             194
            Exhibit    25   PowerPoint presentation                      194
   21       Exhibit    26   Appendix                                     203
            Exhibit    27   E-mail chain                                 208
   22       Exhibit    28   PowerPoint presentation                      225
   23
   24
   25

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-4 Entered on FLSD Docket 09/03/2021 Page 5 of 14



                                                                         Page 20

    1      most commonly observed cyberthreats?
    2                  A.    Yes.
    3                  Q.    And you said that that started around 2015,
    4      2016?
    5                  A.    We observed phishing scaling up in the
    6      2017, sort of the -- I would say December, January and
    7      then going into -- December, January 2000 -- January 2017
    8      and the escalating in the year 2017.
    9                  Q.    Do you know when did Microsoft first start
   10      seeing phishing in any capacity?
   11                  A.    I don't know the answer to that.
   12                  Q.    The next sentence there says, "he will
   13      explain how Safe Links was developed."               Can you please
   14      explain how Safe Links was developed?
   15                  A.    Yeah.   So Safe Links was originally
   16      created --
   17                        MS. LOVETT:      I'm going to object to
   18                  vagueness of the question.           I'm sorry.
   19                        But, Mr. Patel, go ahead and do your best.
   20                        THE WITNESS:      Okay.
   21                  A.    So Safe Links was originally created as a
   22      reputation service where we used a reputation server to
   23      evaluate links clicked on by users who receive links
   24      within Microsoft mail, Office 365 mail.               It eventually
   25      evolved as the sort of state or the art -- attacker state

                                     Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 116-4 Entered on FLSD Docket 09/03/2021 Page 6 of 14



                                                                        Page 21

    1      of the art evolved to include detonation, time-of-click
    2      detonation, and it became a combination of reputation and
    3      sandbox detonation.
    4                        We continued to evolve the product to
    5      account for different types of phishing attacks in the
    6      detonation space where a customer -- attackers would use,
    7      you know, linked content and websites.               And so we sort of
    8      developed technology to handle both kinds of scenarios.
    9      BY MR. MARTIN:
   10                  Q.    So you said it was created as a reputation
   11      service, how long was it a reputation service before it
   12      evolved to include the detonation service?
   13                  A.    I believe at launch it was reputation
   14      service.      We started working on enabling detonation for
   15      links in the 2016, 2017, early 2017 time frame, 2017 time
   16      frame.
   17                  Q.    Do you know when the detonation component
   18      was officially launched?
   19                  A.    I don't recall exactly.           I believe it
   20      was -- I don't recall exactly.           I don't want to guess.
   21                  Q.    So was it -- at some point, you said it was
   22      in the works since '16, '17, so at some point after 2017
   23      maybe?
   24                  A.    It was in the works in 2017.           So I just
   25      want to clarify that.       And it was in the 2017 time frame,

                                    Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 116-4 Entered on FLSD Docket 09/03/2021 Page 7 of 14



                                                                      Page 58

    1                  A.    So essentially we observed in that time
    2      frame phishing attacks, and in some of the phishing
    3      attacks the attackers would decide what content to show a
    4      user, the website, based on Microsoft's IP ranges.
    5                  Q.    Is it still an issue now?
    6                  A.    It is an issue today, yes.
    7                  Q.    Okay.   Approach one, underneath that box we
    8      just looked at says, "route traffic through anonymous
    9      proxy services," and I think it gives examples, are those
   10      examples, Zscaler and Proxify?
   11                  A.    Those are examples.
   12                        THE WITNESS:      But those are also -- I
   13                  believe we try to keep our partnership
   14                  confidential due to compliances reasons so I'll
   15                  just flag that for my counsel.
   16                        MS. LOVETT:      Yeah, I think that's something
   17                  we might need to break apart, Josh, just for
   18                  forward-looking protective services if you want
   19                  him to discuss that in detail.
   20                        MR. MARTIN:      Okay.
   21      BY MR. MARTIN:
   22                  Q.    So where it says that there, we talked
   23      yesterday about IP Anonymization, is that what that's
   24      referring to?
   25                  A.    The approach Number 1?

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-4 Entered on FLSD Docket 09/03/2021 Page 8 of 14



                                                                        Page 74

    1      the geo-distributed cash provide protection?
    2                  A.    If an attacker were -- if an attacker
    3      picked a region where we don't have the ability to route
    4      out that geo then it is possible that that, you know,
    5      that attacker could use that information to serve
    6      whatever page they want.
    7                        MR. MARTIN:      Aaron, can you pull up the
    8                  expert report of Michael Wood?           You can go to
    9                  page 79.
   10      BY MR. MARTIN:
   11                  Q.    Okay.   So under geo location there, I'm
   12      going to read this paragraph, but when I read it, just so
   13      you know, my question is going to be, I want to know if
   14      there is anything you disagree with in this paragraph.
   15                        It says, "geo location is perhaps best
   16      explained by way of example.           Let's say that a phishing
   17      campaign is targeting a company in Watertown, New York.
   18      Therefore, this phishing website only sends malicious
   19      content to visitors with IP addresses located in
   20      Watertown, New York."       And then in parenthesis, "everyone
   21      else gets benign content," close parenthesis.
   22                        "In this way cloud-based security scanners
   23      always get benign content and, therefore, always approve
   24      the link yet the victims will receive the malicious
   25      content anywhere they are in Watertown New York," in

                                     Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 116-4 Entered on FLSD Docket 09/03/2021 Page 9 of 14



                                                                          Page 93

    1                   A.    Yeah.
    2                   Q.    Who is Lukas?
    3                   A.    I believe Lukas is one of our field
    4      personnel associated with interacting with Bosch who is
    5      the customer.
    6                   Q.    So the e-mail says, "we just received key
    7      questions from customer Bosch."              And then it lists some
    8      points there.       So are these -- are the points all listed,
    9      are those the key questions that Microsoft received from
   10      customer Bosch?
   11                   A.    So I recall Bosch expressing some questions
   12      to us from Lukas.       They felt like they had found some
   13      bugs.       They also wanted to some clarifications on the
   14      functionality of the product.             I believe Bosch actually,
   15      after we went through this process, actually bought and
   16      completed their cutover.          And so we did address this
   17      customer's concerns and -- successfully.                 But I mean,
   18      Lukas' questions as you noted look fine to me.
   19                   Q.    When you say the cutover, what does that
   20      mean?
   21                   A.    So generally what happens is when a
   22      customer will buy a product oftentimes they have an
   23      existing product that they are using.                 So for a period of
   24      time they have, you know, as they are bringing up the new
   25      product they'll roll it out to small set of users to

                                      Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 116-4 Entered on FLSD Docket 09/03/2021 Page 10 of
                                      14


                                                                    Page 189

   1      in an e-mail and I have Zscaler as my outbound network
   2      routing to the internet, and an attacker is looking for
   3      those Zscaler IP ranges to decide whether or not to show
   4      a clean or bad payload, and the fact they see those
   5      ranges they are going to show a clean payload, well, in
   6      that case the user only sees the benign payload and they
   7      are protected.
   8                  Q.   Okay.   So are those expected outcomes
   9      because Sonar and the customer are accessing the internet
  10      through the same IP ranges?
  11                  A.   No.   The outcome, the potential flaw is a
  12      benefit, Item Number 1 has nothing to do with Sonar
  13      detonation service or Microsoft.
  14                  Q.   Okay.   In this scenario, in these
  15      scenarios, would Sonar or the customer be accessing the
  16      same IP addresses?
  17                  A.   It's possible.       If we were able to
  18      collaborate to Zscaler to route our detonation traffic
  19      out the Zscaler IP ranges then we would be using those
  20      same outbound IP ranges.
  21                  Q.   Okay.   So in that case the customer and
  22      Sonar would be accessing the internet through the same IP
  23      addresses?
  24                  A.   The same Zscaler IP ranges.
  25                  Q.   Okay.   And was this hypothesis, was Zscaler

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-4 Entered on FLSD Docket 09/03/2021 Page 11 of
                                      14


                                                                          Page 190

   1      ever implemented?
   2                  A.      We have not implemented this.
   3                  Q.      So sitting here today, this has not been
   4      implemented yet with Microsoft?
   5                  A.      We have not been able to proceed on this
   6      because of the complication of delivering on the
   7      scenario.        There were technological complications.             There
   8      were complications around finding customers that had
   9      Zscaler and Microsoft, like how do we find joint
  10      customers who want to do this in the first place.
  11                          And there were complications of getting
  12      customers' consent around being able to do this kind of
  13      customized routing.        So with any product idea, you know,
  14      there is a basic evaluation criteria, you know, is it
  15      real -- is there a real opportunity?                   Is it worth doing?
  16      And is it technologically feasible?                   And you can think of
  17      those as stage gates, right?            Whenever you have any kind
  18      of idea you pass through these stage gates to validate
  19      that the idea, you know, is important to deliver on and
  20      you can execute on it.         And we ran into some problems in
  21      being able to execute on this idea.
  22                          Certainly, we, you know -- obviously, I
  23      like the idea because I helped author the deck.                   But as I
  24      said, with any idea, you know, you go through a process
  25      of, you know, is it real?           Is there a market opportunity?

                                     Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 0:20-cv-60416-AMC Document 116-4 Entered on FLSD Docket 09/03/2021 Page 12 of
                                      14


                                                                        Page 191

   1      Is there a customer who wants to, you know, participate
   2      in this idea?        Is it worth doing?          You know, can it
   3      measurably improve customer value in some way?
   4                          In some cases, is there a willingness to
   5      pay or is it something that we are monetizing in an
   6      alternative manner?         Because there's real cost here.            And
   7      thirdly, is it technologically feasible?                 Can you
   8      actually -- it's one thing to have an idea on paper, it's
   9      another thing to try to make the software actually work.
  10      And so, you know, we ran into some challenges in those
  11      stage gates.
  12                          MR. MARTIN:      Aaron, will you put the expert
  13                  report of Michael Wood up?             You can go to page 4.
  14                  Okay.    Down at the bottom.
  15      BY MR. MARTIN:
  16                  Q.      You see where it starts with, "IP cloaking
  17      uses the visitor's IP address?"
  18                  A.      I do.
  19                  Q.      Okay.   Like I said, you can replace IP
  20      cloaking with IP evasion for purposes of my question.
  21      Read that to yourself, that paragraph where it goes
  22      through, "hence companies were safe when using on-premise
  23      scanners."       You can go ahead and read that to yourself.
  24                  A.      I'm just going to reread it.
  25                  Q.      No problem.

                                      Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 0:20-cv-60416-AMC Document 116-4 Entered on FLSD Docket 09/03/2021 Page 13 of
                                      14
Case 0:20-cv-60416-AMC Document 116-4 Entered on FLSD Docket 09/03/2021 Page 14 of
                                      14
